242 S.W.3d 780 (2008)
John Eric JACOBS, Respondent,
v.
Margery A. JACOBS, Appellant.
No. WD 67851.
Missouri Court of Appeals, Western District.
January 22, 2008.
Christina S. Smith, St. Joseph, MO, for appellant.
Creath S. Thorne, St. Joseph, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PATRICIA BRECKENRIDGE, Judge[1] and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Margery A. Jacobs ("Mother") appeals from a judgment declaring that her daughter with John E. Jacobs ("Father") is emancipated and granting Father's motion to modify child support. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this Court at the time this case was submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this Court as a special judge for the purpose of disposition of this case.